DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9, 11, 14-27 and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-7 and 9-27 drawn to an anodeless lithium metal battery in the reply filed on 4-1-2021 is acknowledged.  The traversal is on the ground(s) that the method claims should also be search.  This is not found persuasive because the product claims are searched in H01M 4/382 and the method claims need to have a search in H01M 4/0404 and that the product as claimed can be made by another and materially different the method such as placing a solid anolyte between the anode current collector and the separator instead of coating.The requirement is still deemed proper and is therefore made FINAL.
Claims 28-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or 4-1-2021.                                         Information Disclosure Statement
The information disclosure statement filed 9-12-2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the nonwoven fabric supporting the metal particle, does not reasonably provide enablement for a nonwoven fabric between the anode current collector and the liquid impermeable ion conductive composite membrane.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in the specification in [0045].

Claims 3, 9, 11, 18, 20, 23, 26 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the nd organic solvent has to be the same as the 1st organic solvent.           Claim 9 is rejected because it is unclear if the lithium salt in the 2nd liquid electrolyte has to be the same as the lithium salt present in the 1st liquid electrolyte.         Claim 11 is rejected because it is unclear if when the 1st liquid electrolyte comprises an ionic liquid or polymer ionic liquid if the 2nd liquid electrolyte has to contain an ionic liquid or polymer ionic liquid and vice versa.          Claim 11 is rejected because it is unclear if the 1st liquid electrolyte and the 2nd liquid electrolyte each has to comprise the same ionic liquid or the same polymer ionic liquid.           Claim 18 is rejected because it is unclear what the porous polymer membrane consists of. It is unclear if this membrane would be considered a separator or not which would be a term that is normally used in the battery art.           Claim 20 is rejected because it is unclear what would consist of an interconnected network structure.           Claim 23 is rejected because it is unclear where the barrier protecting the liquid impermeable ion conductive composite membrane is positioned.            Claim 26 is rejected because it is unclear how the composite electrolyte is in a form of a semi-solid or gel because the claim depends on claim 1 which claims that the composite electrolyte comprises a 1st liquid electrolyte in the particle comprising a metal st liquid electrolyte comprises a lithium salt and a 1st organic solvent. Therefore this claim does not further limit claim 1 from which the claim depends from.             Claim 31 is rejected because it is unclear what ether compound is being referred to in claim 31 because claim 31 depends on claim 9 in which claim 9 depends from claim 1.                                                      Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 14-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-30 of copending Application No. 16/236,867 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 16/236,867 claims in claim 1, an anodeless lithium metal battery comprising a cathode comprising a current collector and a cathode active material layer on the current collector; an anode current collector and a composite electrolyte between the cathode and the anode current collector wherein the composite electrolyte comprises a 1st liquid electrolyte comprising a lithium salt and an organic solvent wherein the organic solvent comprises at least one of an ether compound or a sulfolane compound and a metal [claiming the liquid impermeable ion conductive composite membrane between the cathode in the composite electrolyte] having a thickness of about 10-150 µm between the composite electrolyte and the cathode.  Application No. 16/236,867 claims in claim 24, wherein the solid electrolyte is an inorganic solid electrolyte, an organic solid electrolyte or an organic/inorganic composite electrolyte and claims in claim 25 that the organic solid electrolyte comprises at least one of a polyethylene derivative, a polyethylene oxide derivative, a poly propylene oxide derivative, a phosphoric acid ester polymer, a polyester sulfide, polyvinyl alcohol or polyvinylidenefluoride.  Application No. 16/236,867 claims in claims 26-27, wherein the solid electrolyte is at least one of Li1+xTi2-xAl(PO4)3, etc. or more specifically Li1.4Ti1.6Al0.4P3O12, Li1.3Ti1.7Al0.3P3O12, etc. Application No. 16/236,867 claims in claims 9-10, wherein the composite electrolyte further comprises a non-woven fabric and wherein the particle is supported on the nonwoven for fabric comprising at least one of cellulose, polyester, polyetherimide, polyethylene, polypropylene, etc.  Application No. 16/236,867 claims in claims 20-21, wherein the anodeless lithium battery further comprises a porous polymer membrane between the solid electrolyte in the composite electrolyte were in the porous polymer membrane comprises a polyethylene membrane, a poly propylene membrane, etc.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 10 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294.  The examiner can normally be reached on 9 am-5 pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727